HERBERT IDE KEEN, PETITIONER, v. COMMISSIONER OF INTERNAL REVENUE, RESPONDENT.Keen v. CommissionerDocket No. 8423.United States Board of Tax Appeals6 B.T.A. 275; 1927 BTA LEXIS 3570; February 19, 1927, Promulgated *3570 John Wattawa, Esq., for the petitioner.  C. H. Curl, Esq., for the respondent.  SMITH*275  SMITH: This is a proceeding for the redetermination of a deficiency in income tax for the year 1922 in the maount of $369.78, only a part of which is in controversy.  The petitioner alleges error on the part of the respondent in refusing to consider the tax paid by the petitioner to the French Government, under the French income tax laws, upon an amount fixed at seven times the rental value of the residence of the petitioner, as such a tax as may be credited against the taxpayer's Federal income tax under the provisions of section 222 of the Revenue Act of 1921.  The findings are based on the admitted allegations in the petition and answer.  FINDINGS OF FACT.  The petitioner is an American citizen representing in Europe the Allis-Chalmers Manufacturing Co., of Milwaukee, Wis., and as such European representative he resided in France and was liable in 1922 to the taxation laws of France.  He paid for the year 1922 to the French Government, under its He paid for the year 1922 to the French Government, under its income tax laws, as income tax, a sum amounting*3571  to $342.62, calculated *276  upon an amount fixed at seven times the rental value of his residence.  In submitting his Federal income-tax return for 1922, the petitioner claimed a credit against his Federal income tax of $342.62 paid for that year to the French Government as indicated above.  The Commissioner has disallowed the credit on the ground that the tax paid to the French Government was not an income tax within the purview of section 222 of the Revenue Act of 1921.  Judgment will be entered for the petitioner on 15 days' notice, under Rule 50.